                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


KEVIN L. JONES, SR.,

                        Plaintiff,

                v.                                                   Case No. 20-C-1330

KENOSHA COUNTY JAIL,
KENOSHA COUNTY DETENTION CENTER, and
MAJOR SIMPSON,

                        Defendants.


                                               ORDER


        Plaintiff Kevin L. Jones, Sr., a former prisoner, filed a pro se complaint under 42 U.S.C.

§ 1983 alleging that the defendants violated his rights when he was confined at the Kenosha

County Jail and the Kenosha County Detention Center. On November 5, 2020, Magistrate Judge

Stephen C. Dries screened Plaintiff’s complaint under 28 U.S.C. § 1915A, dismissed the complaint

for failure to state a claim, and ordered that, if Plaintiff did not file an amended complaint by

November 30, 2020, this case would be dismissed for failure to state a claim. Dkt. No. 16.

        This case previously was assigned to Magistrate Judge Dries. Because the court has not

yet ordered the complaint to be served on the defendants, they do not know that Plaintiff has sued

them, and they have not had a chance to decide whether to consent to Judge Dries’ authority to

decide the case. The clerk’s office reassigned the case to this district judge to consider whether to

dismiss the case.

        Plaintiff has not filed an amended complaint. Thus, the court will dismiss this case based

on Plaintiff’s failure to state a claim in his original complaint.




         Case 2:20-cv-01330-WCG Filed 12/04/20 Page 1 of 2 Document 17
        THEREFORE, IT IS ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) and 1915A(b)(1) for failure to state a claim.

        IT IS FURTHER ORDERED that the Clerk of Court document that this inmate has

incurred a “strike” under 28 U.S.C. § 1915(g).

        IT IS FURTHER ORDERED that the Clerk of Court enter judgment accordingly.

        IT IS FURTHER ORDERED that a copy of this order be emailed to

DLSFedOrdersEastCL@doj.state.wi.us.

        Dated at Green Bay, Wisconsin this 4th day of December, 2020.

                                                           s/ William C. Griesbach
                                                           William C. Griesbach
                                                           United States District Judge




 This order and the judgment to follow are final. Plaintiff may appeal this court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This court may extend this deadline if a party timely requests an
 extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. § 1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      2

          Case 2:20-cv-01330-WCG Filed 12/04/20 Page 2 of 2 Document 17
